DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 07/29/2021.  This action is made final.
Claims 1-17 are pending in the case.  Claims 1, 8 and 15 are independent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hinckley et al. (US 2011/0209097 A1, hereinafter Hinckley) in view of Roberts-Hoffman et al. (US 2017/0285843 A1; hereinafter Roberts-Hoffman).

As to claims 1 and 8, Hinckley teaches 
	A display apparatus (see Fig. 1-2, 33 and ¶ 0043, 0148; computer device 102) and A method of controlling a display apparatus (see Fig. 4 and ¶ 0065) comprising:
	a display configured to display a screen (see Fig. 1 and ¶ 0049; display device 108);
a touch receiver configured to receive a user touch input (see Fig. 1 and ¶ 0045; gesture module 104 is configured to recognize touch input such a finger of a user’s hand using touchscreen functionality. In addition, bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device 108);
a casing provided around the display and accommodating the touch receiver, the casing including a plurality of faces (see Figs. 1, 3 and ¶ 0061, 0113, 0131; four edges of the 
a processor (see Fig. 33 and ¶ 0150; processors 3310) configured to:
based on a first user touch input of a swipe action on a first area among the plurality of faces of the casing (see Fig. 3 and ¶¶ 0060, 0066; a user's finger or other input mechanism can be sensed when it physically engages the bezel, the bezel can be tapped one or more times, held, slid over, hovered over and/or any combination of these or other inputs.  Fig. 6 and ¶ 0071-0073; bezel inputs can include by way of example and not limitation, a single-contact drag (finger or pen), two-contact drag (two fingers), and/or a hand-contact drag (multiple fingers/whole hand/multiple or single fingers on different hands), display a user interface (UI) comprising a plurality of menus on a screen of the display (see Fig. 6 and ¶¶ 0071-0073; the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow. This can allow bezel menu 610 to be dropped down at which time it can become fully opaque), the plurality of menus including a selected menu, and content corresponding to the selected menu (see Fig. 12 and ¶ 0094; Drawer 1212 can have additional objects such as those that are illustrated. Additional objects can include, by way of example and not limitation, additional tools, colors, and various other objects. In addition, in at least some embodiments, drawer 1212 can be utilized to store and/or arrange various items. Items can be arranged or rearranged in any suitable way such as, by direct manipulation by the user, e.g. by dragging and dropping an object within the drawer. Figs; 12-14 and ¶ 0097; the user can also drag content from the page or canvas into the drawer 1212. As an example, consider FIG. 14).
Hinckley does not teach the plurality of menus including a menu with highlight, and

However, Roberts-Hoffman discloses these deficiencies.  Specifically, Roberts-Hoffman discloses a similar display apparatus (see ¶ 0003 and claim 12) configured to display a plurality of menus, plurality of menus including a menu with highlight (see Figs. 8A-8C, 9A-9B and ¶ 0050-0051; selected tap is provided with cursor 812 to provide a visual indication to the user), and based on a second user touch input of the swipe action on a second area or a third area of the face on either side of the first area, move the highlight of the menu to another menu among the plurality of menus in a direction corresponding to the second area or the third area (see Fig. 1 and ¶ 0023; bezel 108 surrounding the display 101; ¶ 0024; swiping interfaces such as interface 116 is located in the bezel area 108.  Figs. 6A-6B and ¶ 0042; swipe input along the swipe interface 111-116 may be associated with a particular command. In some implementations, a particular swipe pattern detected at the swiping interface 111-116 may be associated with a particular command, or shortcut, causing the computing device to execute an action associated with that particular swipe pattern such as, for example, launch a particular application, navigate to a particular screen, or other such action for which a preset command or shortcut may enhance user convenience and productivity. In some implementations, the detected swipe input at the swiping interface 111-116 may be specific to the application currently being executed and/or current interaction of the user with the computing device, and thus not associated with a previously set command or password or code, such as, for example, adjustments in volume and/or brightness, navigation through tabs, sorting of lists and/or menu items and the like.  See Figs. 8A-8C, 9A-9B and ¶ 0050-0051; As the user then swipes or slides the stylus or finger 800 along the swiping interface 111-116, from the first portion 840 toward a second portion 850 of the swiping interface 111-116 corresponding to the second tab 820, the cursor 812 is displayed at a corresponding position with respect to the 
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of displaying a plurality of menu including menu with highlight (i.e., Roberts-Hoffman: Figs. 8A-8C, 9A-9B and ¶ 0050-0051; selected tap is provided with cursor 812 to provide a visual indication to the user).  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Roberts-Hoffman of navigating through menu items using higlight (Roberts-Hoffman: Figs. 8A-8C, 9A-9B), with a reasonable expectation of success. One would be motivated to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of swiping interfaces at the bezel areas surrounding a display to navigate a plurality of menus; thus enhance user convenience and productivity (Roberts-Hoffman: see ¶ 0042).

As to claims 15-17, Hinckley in view of Roberts-Hoffman teaches the method of claim 1 (8). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: a computer program product comprising a memory configured to store an instruction; and a processor (see Fig. 1-2, 33 and ¶ 0043, 0148, 0150); and
Hinckley: see Fig. 1 and ¶ 0045; gesture module 104 is configured to recognize touch input such a finger of a user’s hand using touchscreen functionality. In addition, bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device 108.  See Figs. 1, 3 and ¶ 0061, 0113, 0131; four edges of the screen.  ¶ 0098; other edges of the display device can be associated with different drawers); and 
wherein the processor is further configured to: identify the state or the surrounding states of the display apparatus detected by the sensor (Hinckley: See Figs. 1, 3 and ¶ 0061, 0113, 0131; four edges of the screen.  ¶ 0098; other edges of the display device can be associated with different drawers {state ~ what edge is being touched}), and 
control a first operation corresponding to a preset first state to be performed based on the display apparatus being in the first state, and a second operation corresponding to a preset second state to be performed based on the display apparatus being in the second state (Hinckley: See Figs. 1, 3 and ¶ 0061, 0113, 0131; four edges of the screen.  ¶ 0098; other edges of the display;  device can be associated with different drawers {state ~ what edge is being touched}; These different drawers may hold different tools, objects, or other content).

As to claims 2 and 9, Hinckley in view of Roberts-Hoffman teaches the method of claim 16 (17). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: wherein the sensor is configured to detect a user position, and the processor is configured to perform the second operation based on a second user position different from a first user position corresponding to the first operation (Hinckley: see Fig. 1 and ¶ 0045; gesture module 104 is configured to recognize touch input such a finger of a user’s hand using touchscreen functionality. In addition, bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or 

As to claims 3 and 10, Hinckley in view of Roberts-Hoffman teaches the method of claim 2 (9). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: move a highlight in the plurality of menus in a first direction, based on the first user position (Roberts-Hoffman: See Figs. 8A-8C, 9A-9B and ¶ 0050-0051; As the user then swipes or slides the stylus or finger 800 along the swiping interface 111-116, from the first portion 840 toward a second portion 850 of the swiping interface 111-116 corresponding to the second tab 820, the cursor 812 is displayed at a corresponding position with respect to the tabs 810, 815, 820, 825 and 830. Upon detection of a pause, or change in direction, or release of the touch at the portion of the swiping interface 111-116 corresponding to the second tab 820, the second tab 820 may be brought to the front of the grouping of tabs, as shown in FIG. 8B, and/or the tabs may be rearranged, as shown in FIG. 8C.  As a stylus or finger 900 moves along the swiping interface 111-116, from a first portion 920 of the swiping interface 111-116, as shown in FIG. 9A, toward a second portion 930 of the swiping interface 111-116, as shown in FIG. 9B, a cursor 910 moves in a corresponding manner across the elements 902-904, to provide a visual indication to the user. A side view of the example lid of FIG. 9A is shown in FIG. 9C); and
move the highlight in the plurality of menus in an opposite direction to the first direction, based on the second user position (Roberts-Hoffman: see ¶ 0031; in the case of swiping motions, the processor 107 decodes the received touch input signals to determine, for example, starting position, ending position, speed, direction, acceleration, etc. Example swiping motions can be used to, among other things, unlock the laptop 100, adjust a volume, adjust a brightness, scroll the contents of a window, navigate a list of items, move forward in a web browser window, move backward in a web browser window, open an application.  Further see Figs. 6A-6C and ¶¶ 0043-0044).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of displaying a plurality of menu including menu with highlight (i.e., Roberts-Hoffman: Figs. 8A-8C, 9A-9B and ¶ 0050-0051; selected tap is provided with cursor 812 to provide a visual indication to the user).  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Roberts-Hoffman of navigating through menu items using higlight (Roberts-Hoffman: Figs. 8A-8C, 9A-9B), with a reasonable expectation of success. One would be motivated to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of swiping interfaces at the bezel areas surrounding a display to navigate a plurality of menus; thus enhance user convenience and productivity (Roberts-Hoffman: see ¶ 0042).

As to claims 4 and 11, Hinckley in view of Roberts-Hoffman teaches the method of claim 16 (17). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: 
the sensor is configured to detect change in a posture of the display apparatus (Hinckley: see ¶ 0061; input received in different regions of a bezel side might be mapped to different functionality or to no functionality at all depending on the orientation of the device and how the user is holding it. Further, in some embodiments, orientation sensors (e.g. accelerometers) may be used as an input to help decide which bezel edges are active. In some embodiments quick, intentional tap remains available, but only touch and hold is ignored to differentiate from simply holding the device with a finger that happens to be resting on the bezel. ¶ 0113; the bezel menu may or may not be rotated when the screen orientation is rotated. For 
the processor is configured to perform the second operation based on a second posture different from a first posture of the display apparatus corresponding to the first operation (Hinckley: see ¶¶ 0061, 0113-0114; see the above details).

As to claims 5 and 12, Hinckley in view of Roberts-Hoffman teaches the method of claim 16 (17). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: wherein the processor is configured to prevent the first operation from being performed based on the touch input, based on the detected states (Hinckley: ¶ 0061; orientation sensors (e.g. accelerometers) may be used as an input to help decide which bezel edges are active. In some embodiments quick, intentional tap remains available, but only touch and hold is ignored to differentiate from simply holding the device with a finger that happens to be resting on the bezel. ¶ 0114; bezel menus can be customizable per screen orientation to enable different numbers of slots to be used on the long and short edges of the screen. In some instances, some edges of the screen may be left without bezel items 

As to claims 6 and 13, Hinckley in view of Roberts-Hoffman teaches the method of claim 5 (12). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches:
the sensor is configured to detect movement of the display apparatus, and the processor is configured to prevent the first operation from being performed based on the display apparatus being moved more than a predetermined quantity (Hinckley: ¶ 0061; orientation sensors (e.g. accelerometers) may be used as an input to help decide which bezel edges are active. In some embodiments quick, intentional tap remains available, but only touch and hold is ignored to differentiate from simply holding the device with a finger that happens to be resting on the bezel. ¶ 0114; bezel menus can be customizable per screen orientation to enable different numbers of slots to be used on the long and short edges of the screen. In some instances, some edges of the screen may be left without bezel items depending on the screen orientation. For example, the left and bottom edges, for a right-handed individual, may be more likely to be swiped by accident, and may be left without bezel menus if desired).

As to claims 7 and 14, Hinckley in view of Roberts-Hoffman teaches the method of claim 16 (17). Hinckley in view of Roberts-Hoffman, combined for at least the reasons discussed above further teaches: 
the processor is configured to display a UI on a screen (Hinckley: see Fig. 6 and ¶¶ 0071-0073; the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 
change the UI in a direction based on a first position, based on a first touch input corresponding to the first position on the screen (Roberts-Hoffman: See Figs. 8A-8C, 9A-9B and ¶ 0050-0051; As the user then swipes or slides the stylus or finger 800 along the swiping interface 111-116, from the first portion 840 toward a second portion 850 of the swiping interface 111-116 corresponding to the second tab 820, the cursor 812 is displayed at a corresponding position with respect to the tabs 810, 815, 820, 825 and 830. Upon detection of a pause, or change in direction, or release of the touch at the portion of the swiping interface 111-116 corresponding to the second tab 820, the second tab 820 may be brought to the front of the grouping of tabs, as shown in FIG. 8B, and/or the tabs may be rearranged, as shown in FIG. 8C.  As a stylus or finger 900 moves along the swiping interface 111-116, from a first portion 920 of the swiping interface 111-116, as shown in FIG. 9A, toward a second portion 930 of the swiping interface 111-116, as shown in FIG. 9B, a cursor 910 moves in a corresponding manner across the elements 902-904, to provide a visual indication to the user. A side view of the example lid of FIG. 9A is shown in FIG. 9C); and
change the UI in a direction based on a second position, based on the first touch input corresponding to the second position different from the first position on the screen (Roberts-Hoffman: see ¶ 0031; in the case of swiping motions, the processor 107 decodes the received touch input signals to determine, for example, starting position, ending position, speed, direction, acceleration, etc. Example swiping motions can be used to, among other things, unlock the laptop 100, adjust a volume, adjust a brightness, scroll the contents of a window, navigate a list of items, move forward in a web browser window, move backward in a web browser window, open an application.  Further see Figs. 6A-6C and ¶¶ 0043-0044). 
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of displaying a plurality of menu including menu with highlight (i.e., Roberts-Hoffman: Figs. 8A-8C, 9A-9B and ¶ 0050-0051; selected tap is provided with cursor 812 to provide a visual indication to the user).  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Roberts-Hoffman of navigating through menu items using higlight (Roberts-Hoffman: Figs. 8A-8C, 9A-9B), with a reasonable expectation of success. One would be motivated to combine the teachings of Hinckley with the teachings of Roberts-Hoffman to provide a mechanism of swiping interfaces at the bezel areas surrounding a display to navigate a plurality of menus; thus enhance user convenience and productivity (Roberts-Hoffman: see ¶ 0042).

12.	Claims 5-6 and 12-13 are alternatively rejected under 35 U.S.C. 103(a) as being patentable over Hinckley and Roberts-Hoffman as applied to the claims 16 and 17 above, further in view of Kang et al. (US PGPUB 2013/0222286; hereinafter Kang). 

As to claims 5 and 12, Kang is relied upon for teaching the limitations disclosed in claims 5 (12); Kang teaches wherein the processor is configured to prevent the first operation from being performed based on the touch input, based on the detected state (see Fig. 2 and [0029]-[0031], showing different display states; A user's action that touches near or directly on the active area may cause an unintentional operation of the device 1 and may be referred to as a "user's careless grasp." Hereinafter, examples of "users' careless grasps" will be described with reference to images in FIG. 2; e.g., a user's hand, is illustrated in a touch display panel of the device 1 in image 9-1, image 9-2, and image9-3 of FIG. 2. Circled regions indicate a careless touch event region, an area in which a careless touch event may be generated by the user's touch;
The touch event occurring in the lower portion of the device 1, shown in image 10-2, while the device 1 is rotated may be identified as an invalid touch event that may be caused by the user's carelessness, and hence may be discarded. …, if it is determined that the device state information has changed, the virtual area setting unit 120 of the device 1 may active the virtual bezel area in the potential virtual bezel area and disregard the touch as a careless touch such that the touch in the potential virtual bezel area is not processed. In [0075] … If the touch event is generated within the virtual bezel area, it is determined whether the touch event is caused by the user's carelessness. In [0076] …. The virtual bezel area setting unit 120 may receive the device state information from the sensor 16, and changes the virtual bezel areas if there is a change in the device state information, such that the user's careless touch may be detected). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hinckley and Roberts-Hoffman and Kang before him before the effective filing date of the claimed invention, to modify the display system taught by Hinckley and Roberts-Hoffman to include the feature of discarding careless touch taught by Kang to prevent the careless touch to be performed.  One would have been motivated to make such a combination because providing the feature of discarding careless touch to prevent the careless touch to be performed would have been obtained by Kang (see Fig. 2 and [0029]-[0031]; see Fig. 9 and [0073]-[0076]).

As to claims 6 and 13, Hinckley, Roberts-Hoffman and Kang teaches wherein the sensor is configured to detect movement of the display apparatus, and the processor is  display state changes).  it would have been obvious to one of ordinary skill in the art, having the teachings of Hinckley and Roberts-Hoffman and Kang before him before the effective filing date of the claimed invention, to modify the display system taught by Hinckley and Roberts-Hoffman to include the feature of discarding careless touch taught by Kang to prevent the careless touch to be performed.  One would have been motivated to make such a combination because providing the feature of discarding careless touch to prevent the careless touch to be performed would have been obtained by Kang (see Fig. 2 and [0029]-[0031]; see Fig. 9 and [0073]-[0076]).

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but are moot in view of new grounds of rejections.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Weiss et al. (US 2015/0160849 A1) – discloses a determination is made that an input involves detection of an object by one or more bezel sensors. The bezel sensors are associated with a display device of the computing device. A gesture is recognized that corresponds to the input and subsequent inputs are captured that are detected as part of the gesture such that those inputs are prevented from initiating another gesture until recognized completion of the gesture (see ¶ 0004).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179